Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s amendments filed on July 15, 2022.

Status of Claims
Claims 1, 3, 8, 13, 14, 16, 18, and 19 are amended, claim 5 is canceled. Claims 1-4, and 6-20 are pending in the application.

Priority
The priority date that has been considered for this application is June 30, 2020.  
 
Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 7/12/2022 was filed before the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
(A). Regarding spec objections: Applicant's amendment to spec appropriately addressed the rejections to specification set forth in the non-final office action, the objections are withdrawn.
(B). Regarding claim objections: Applicant's amendment to spec appropriately addressed the rejections to claims set forth in the non-final office action, the objections are withdrawn.
(C). Regarding 35 U.S.C. § 101 rejection: Applicant's argument regarding 101 rejections set forth in the non-final office action was persuasive. The rejection to claims 19-20 under 35 U.S.C. § 101 is withdrawn.
(D). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over COUTER in view of DePue et al (US 20090055465 A1, hereinafter, “DePue”) and YUNOKI (US 20210365023 A1, hereinafter, “YUNOKI”). 

Regarding claim 1 (Currently Amended), COUTER teaches A device-implemented method for providing managed services, comprising: 
Determining each managed device of a plurality of managed devices available in a shared space (para [0017]); 
determining health data for the shared space (para [0017] wherein the conference room reads on the shared space), wherein the health data describes properties of each managed device of the plurality of managed devices, the health data comprising update information [comprising a notice of an update to be applied to a particular managed device], performance information, configuration information, and security information (para [0020]); 
identifying a problem with at least one of the plurality of managed devices, the problem being identifiable based on analysis of the health data for the shared space (para [0017, 0021, 0033]); and 
coordinating operational maintenance for the at least one of the plurality of managed devices to alleviate the problem (para [0021]), wherein coordinating operational maintenance comprises performing at least two of a software update, a configuration change, and uninstalling software (para [0025]).
COUTER does not explicitly teach 
(… the health data comprising update information) comprising a notice of an update to be applied to a particular managed device,
…, wherein coordinating operational maintenance comprises performing on the particular managed device based on a determined risk associated with performing the software update.
However, DePue teaches 
(… the health data comprising update information) comprising a notice of an update to be applied to a particular managed device (para [0037], “…In the example of an anti-virus application, a command may be sent from the monitoring server 102 to the monitored device to enable virus checking or to update an out-of-date virus definition”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of COUTER with the invention of DePue because it can detect problems or potential problems early as suggested by DePue (see [0001-0004]).
Neither COUTER nor DePue explicitly teaches 
…, wherein coordinating operational maintenance comprises performing on the particular managed device based on a determined risk associated with performing the software update.
However, YUNOKI teaches 
wherein coordinating operational maintenance comprises performing on the particular managed device based on a determined risk associated with performing the software update (Fig. 8, steps 801-802, wherein impact reads on risk in the claim; and Fig. 10, step 1002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of COUTER and DePue with the invention of YUNOKI because it increases system availability as suggested by YUNOKI (see [0002-0003]).

Regarding claim 9 (Original), COUTER as modified by DePue and YUNOKI teaches The device-implemented method of claim 1, COUTER further teaches wherein determining the health data for the shared space comprises analyzing hardware signals from each of the plurality of managed devices (para [0017, 0021]).

Regarding claim 11 (Original), COUTER as modified by DePue and YUNOKI teaches The device-implemented method of claim 1, COUTER further teaches wherein the operational maintenance comprises maintaining an operational configuration for each managed device of the plurality of managed devices (para [0013], “…automatically obtain network configuration parameters…”).

Regarding claim 12 (Original), COUTER as modified by DePue and YUNOKI teaches the device-implemented method of claim 1, COUTER further teaches wherein operational maintenance comprises maintaining security settings for each managed device of the plurality of managed devices (para [0018]).

Regarding claim 13 (Currently Amended), it is directed to a system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 13. Note that, COUTER teaches A management services system to provide operational maintenance, the system comprising: -28-408201-US-NP 
a network interface to receive health data from a monitored system comprising a plurality of managed devices available in a shared space; and 
One or more processing devices configured to (Fig. 1).

Regarding claim 19 (Currently Amended), it is directed to a tangible, computer-readable storage medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 19. Note that, COUTER teaches a tangible, computer-readable storage medium comprising instructions that, in response to an execution by a processor, cause the processor to (Fig. 1).

Claims 2-4, 6-8, 10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over COUTER in view of DePue and YUNOKI as applied to claims 1, 13, and 19 respectively, and in further view of O'Brien et al (US 20100100965 A1, hereinafter, “O'Brien” cited from IDS filed 9/15/2021).

Regarding claim 2 (Original), COUTER as modified by DePue and YUNOKI teaches The device-implemented method of claim 1, but does not explicitly teach wherein coordinating operational maintenance comprises applying updates to the plurality of managed devices via a staged roll- out.
O'Brien teaches 
wherein coordinating operational maintenance comprises applying updates to the plurality of managed devices via a staged roll- out (para [0023], “…In response to the identification, remediation module 124 generates remediations 120 for the associated asset 106 and adds remediation 120 to remediation task list 118. When desired, remediation module 124 combines or bundles one or more remediations 120 of the associated remediation task list 118 into one update package. The bundled remediations 120 are then communicated to the one or more appropriate assets 106 at any time and, as appropriate, automatically installed.” wherein bundles one or more remediations reads on staged roll-out).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of COUTER, DePue and YUNOKI with the invention of O'Brien because it provides techniques for automatically identifying vulnerabilities and automatically generating remediations as suggested by O'Brien (see [0004]).

Regarding claim 3 (Currently Amended), COUTER as modified by DePue, YUNOKI and O'Brien teaches The device-implemented method of claim 2, O'Brien further teaches wherein the staged roll-out comprises assigning subsets of the plurality of managed devices to different rings and performing the operational maintenance on one ring at a time (“Based, at least in part, on asset profile 116, remediation task list 118 associates remediations 120 to a specific asset 106 and/or group of assets 106.” para [0018], wherein the specific group of assets read on a ring and the assets read on managed devices. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 4 (Original), COUTER as modified by DePue, YUNOKI and O'Brien teaches The device-implemented method of claim 3, O'Brien further teaches wherein the rings comprise a staging ring, a general ring, and an executive ring (para [0023], “…The bundled remediations 120 are then communicated to the one or more appropriate assets 106 at any time and, as appropriate, automatically installed.” wherein the one or more appropriate assets read on a general ring. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 6 (Original), COUTER as modified by DePue and YUNOKI teaches The device-implemented method of claim 1, but does not explicitly teach wherein coordinating operational maintenance comprises identifying a first common task to be performed on more than one of the plurality of managed devices.
O'Brien teaches 
wherein coordinating operational maintenance comprises identifying a first common task to be performed on more than one of the plurality of managed devices (para [0023], “…The bundled remediations 120 are then communicated to the one or more appropriate assets 106 at any time and, as appropriate, automatically installed.” wherein reach remediation reads on a first common task, the assets read on managed devices. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 7 (Original), COUTER as modified by DePue, YUNOKI and O'Brien teaches The device-implemented method of claim 6, COUTER  further teaches wherein the first common task is performed for each one of the plurality of managed devices (para [0021], wherein tracking the health of the entire infrastructure is the first common task performed for each one of the plurality of managed devices. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 8 (Currently Amended), COUTER as modified by DePue, YUNOKI and O'Brien teaches The device-implemented method of claim 6, O'Brien further teaches wherein coordinating operational maintenance comprises [[a]] identifying a second common task to be performed on the more than one of the plurality of managed devices, and wherein the first common task and the second common task are combined into a blended task (para [0036], “…Once identified, remediation module 124 bundles the identified remediations 120 into a single executable at step 578 and transmits the executable to the associated asset 106 at step 580.” wherein each remediation reads on a common task, the remediations include first and second common task, and the bundle reads on a blended task. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 10 (Original), COUTER as modified by DePue and YUNOKI teaches The device-implemented method of claim 1, but does not explicitly teach wherein the update information for each managed device identifies a particular update version executing on the managed device. 
O'Brien teaches
wherein the update information for each managed device identifies a particular update version executing on the managed device (para [0023], “In one aspect of operation, agent 110 transmits configuration information identifying an asset 106, components of asset 106, and/or other configuration settings or software, or library, or firmware versions of asset 106 to inventory module 122…” For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 14 (Currently Amended), it recites same features as claims 2 and 3, and is rejected for the same reason.

Regarding claim 15 (Original), it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 16 (Currently Amended), it recites same features as claim 8, and is rejected for the same reason.

Regarding claim 20 (Original), COUTER as modified by DePue and YUNOKI teaches The tangible, computer-readable storage medium of claim 19, but does not explicitly teach wherein coordinating operation maintenance comprises identifying a combination of remediation tasks to be performed on two or more of the managed devices.
O'Brien further teaches 
wherein coordinating operation maintenance comprises identifying a combination of remediation tasks to be performed on two or more of the managed devices (para [0036], “…Once identified, remediation module 124 bundles the identified remediations 120 into a single executable at step 578 and transmits the executable to the associated asset 106 at step 580.” For motivation to combine, please refer to office action regarding claim 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over COUTER in view of DePue and YUNOKI as applied to claim 13, and in further view of CELLA et al (US 20200348662 A1, hereinafter, “CELLA”).

Regarding claim 17 (Original), COUTER as modified by DePue and YUNOKI teaches The system of claim 13, but does not explicitly teach wherein identifying the problem with at least one of the plurality of managed devices comprises inputting the health data to a machine learning engine.
CELLA teaches 
wherein identifying the problem with at least one of the plurality of managed devices comprises inputting the health data to a machine learning engine (para [1138], “…wherein the machine-based understanding is developed based by providing inputs to a deep learning machine, wherein the inputs comprise a plurality of streams of detection values for a plurality of bearings and a plurality of measured state values for the plurality of bearings; wherein the state of the at least one bearing is at least one of an operating state, a health state, a predicted lifetime state and a fault state.” wherein a deep learning machine reads on a machine learning engine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of COUTER, DePue and YUNOKI with the invention of CELLA because it provides improved methods and systems for processing information about industrial machines as suggested by CELLA (see [0016-0017]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over COUTER in view of DePue, YUNOKI and O'Brien as applied to claim 15, and in further view of CELLA et al (US 20200348662 A1, hereinafter, “CELLA”).

Regarding claim 18 (Currently Amended), COUTER as modified by DePue, YUNOKI and O'Brien teaches The system of claim 15, but does not explicitly teach wherein coordinating operational maintenance comprises performing one or more tasks on the monitored system, wherein the one or more tasks are remediation tasks output by the machine learning engine. 
CELLA 
wherein coordinating operational maintenance comprises performing one or more tasks on the monitored system, wherein the one or more tasks are remediation tasks output by the machine learning engine (para [4639], “In embodiments, an industrial machine predictive maintenance system may include an industrial machine data analysis facility that generates streams of industrial machine health monitoring data by applying machine learning to data representative of conditions of portions of industrial machines received via a data collection network. …. The system may further include a computerized maintenance management system (CMMS) that produces at least one of orders and requests for service and parts responsive to receiving the industrial machine service recommendations. …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of COUTER, DePue, YUNOKI and O'Brien with the invention of CELLA because it provides improved methods and systems for processing information about industrial machines as suggested by CELLA (see [0016-0017]).

Response to Arguments
Applicant's arguments regarding art rejections filed 7/15/2022 have been fully considered and are moot upon new ground(s) of rejections made in this office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192
/S. Sough/SPE, AU 2192/2194